IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

myCUmortgage, LLC,

Plaintiff,
Case No. 3:18-cv-91

JUDGE WALTER H. RICE

Vv.
Cenlar FSB,
Defendant.

 

DECISION AND ENTRY SUSTAINING JOINT MOTION FOR
EXTENSION OF TIME (DOC. #21); ADOPTING PRETRIAL DATE SET
FORTH IN AMENDED RULE 26(f) REPORT (DOC. #21-1); TRIAL RE-
SET FOR MARCH 23, 2020

 

For good cause shown, the Court SUSTAINS the Joint Motion for Extension
of Time to Re-Set Case Schedule, Doc. #21, and, as discussed during the
conference call held on January 10, 2019, ADOPTS the amended pretrial dates set
forth in the parties’ Amended Rule 26(f) Report, Doc. #21-1. Trial is re-set for

March 23, 2020.

Date: August 28, 2019 LR, NGS

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
